                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


LAWRENCE CARL ALLEN, JR.,

       Plaintiff,

       v.                                                            Case No. 20-CV-934-SCD

CHAD GENDREAU, et al.

       Defendants.


                           ORDER DISMISSING COMPLAINT


       Lawrence Carl Allen, Jr., is currently incarcerated at the Milwaukee Secure Detention

Facility. See ECF No. 6. Proceeding without the assistance of counsel, on June 22, 2020, Allen

filed this lawsuit against Chad Gendreu, an administrative law judge (ALJ) with the Social

Security Administration. See ECF No. 1. The complaint also includes a handwritten page that

appears to raise allegations against other individuals. On July 29, 2020, Allen paid an initial

partial filing fee of $2.19. See 28 U.S.C. § 1915(b)(1).

       Allen’s complaint is difficult to read. As best as I can tell, Allen alleges that he injured

his back while he was in jail in the early 2000s and that jail staff were negligent in responding

to and treating his injury. See id. at 6. Allen claims that this back injury, as well as a severe

mental impairment, preclude him from working, so he applied for Social Security benefits.

See id. at 4, 6. Apparently, ALJ Gendreu denied his claim. Allen also alleges that he was

wrongfully convicted of a crime in Kenosha, Wisconsin, in September 2011. See id. at 6. For

all these alleged harms, he is seeking $13,000,000 in damages. See id. at 4–5.




            Case 2:20-cv-00934-SCD Filed 08/04/20 Page 1 of 3 Document 8
       Based on my reading of the complaint, it appears that Allen is attempting to

improperly bring unrelated claims in a single case: there are claims against the Social Security

ALJ, as well as against prison staff. “A party asserting a claim, counterclaim, crossclaim, or

third-party claim may join, as independent or alternate claims, as many claims as it has

against an opposing party.” Fed. R. Civ. P. 18(a). Under this rule, “multiple claims against a

single party are fine, but Claim A against Defendant 1 should not be joined with unrelated

Claim B against Defendant 2.” George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007). As the

Seventh Circuit explained, “[u]nrelated claims against different defendants belong in different

suits . . . to ensure that prisoners pay the required filing fees—for the Prison Litigation Reform

Act limits to 3 the number of frivolous suits or appeals that any prisoner may file without

prepayment of the required fees.” Id. Moreover, joinder of multiple defendants into one action

is proper only if “(A) any right to relief is asserted against them jointly, severally, or in the

alternative with respect to or arising out of the same transaction, occurrence, or series of

transactions or occurrences; and (B) any question of law or fact common to all defendants

will arise in the action.” Fed. R. Civ. P. 20(a)(2).

       Allen’s complaint violates Rules 18 and 20 insofar as it advances unrelated claims

against multiple (potential) defendants. Allen therefore may not proceed on the original

complaint. See George, 507 F.3d at 607 (“A buckshot complaint that would be rejected if filed

by a free person––say, a suit complaining that A defrauded the plaintiff, B defamed him, C

punched him, D failed to pay a debt, and E infringed his copyright, all in different

transactions––should be rejected if filed by a prisoner.”). Nevertheless, Allen will be allowed

to file an amended complaint in this case incorporating only properly related claims; he may

bring any unrelated claim not pursued in this case in a separate action.


                                                 2

          Case 2:20-cv-00934-SCD Filed 08/04/20 Page 2 of 3 Document 8
       Because an amended complaint supersedes a prior complaint, see Duda v. Bd. of Educ.

of Franklin Park Pub. Sch. Dist. No. 84, 133 F.3d 1054, 1057 (7th Cir. 1998), Allen is advised

that any matters not set forth in the amended complaint are, in effect, withdrawn. If Allen

files an amended complaint, it will become the operative complaint in this action, and I will

screen it in accordance with 28 U.S.C. § 1915 or 28 U.S.C. § 1915A.

       Further, Allen is advised that 42 U.S.C. § 1983 “creates a cause of action based on

personal liability and predicated upon fault; thus, liability does not attach unless the individual

defendant caused or participated in a constitutional violation.” Vance v. Peters, 97 F.3d 987,

991 (7th Cir. 1996) (quoting Sheik-Abdi v. McClellan, 37 F.3d 1240, 1248 (7th Cir. 1994)).

Moreover, “Section 1983 does not create collective or vicarious responsibility. Supervisors are

not liable for the errors of their subordinates.” Pacelli v. deVito, 972 F.2d 871, 877 (7th Cir.

1992) (citing Riordan v. Kempiners, 831 F.2d 690, 695 (7th Cir. 1987); Soderbeck v. Burnett County,

752 F.2d 285, 293 (7th Cir. 1985)). Thus, with respect to any claim or claims advanced in his

amended complaint, Allen must identify the individual defendants and specify how their

actions, or failure to take action, violated his constitutional rights.

       For all the foregoing reasons, Allen’s complaint, ECF No. 1, is DISMISSED. Allen

may have until August 31, 2020, to file an amended complaint that contains only related

claims, as described in this order. If Allen fails to file an amended complaint by that date, this

action may be dismissed for failure to prosecute.

        SO ORDERED this 4th day of August, 2020.




                                                     __________________________
                                                     STEPHEN C. DRIES
                                                     United States Magistrate Judge

                                                 3

          Case 2:20-cv-00934-SCD Filed 08/04/20 Page 3 of 3 Document 8
